FILED
                           NOT FOR PUBLICATION                              SEP 10 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: FRB, INC.,                                No. 12-60053

              Debtor,                            BAP No. 12-1013


TJG/ SUMMITT DEVELOPMENT                         MEMORANDUM*
CORPORATION,

              Appellant,

  v.

JAMES F. RIGBY, Jr.,

              Appellee.



In re: FRB, INC.,                                No. 12-60054

              Debtor,                            BAP No. 12-1068


TJG/ SUMMITT DEVELOPMENT
CORPORATION,

              Appellant,

  v.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
JAMES F. RIGBY, Jr.,

              Appellee.


                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
            Hollowell, Markell, and Jury, Bankruptcy Judges, Presiding

                      Argued and Submitted August 26, 2013
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and CLIFTON, Circuit Judges.

      TJG/Summitt Development Corporation (“Summitt”) appeals from the

Bankruptcy Appellate Panel’s (“BAP”) orders dismissing its appeals because of

Summitt’s corporate suspension and denying its motion for reconsideration after

the corporate powers were revived.

      Under the circumstances, the BAP correctly dismissed Summitt’s appeals.

Traub Co. v. Coffee Break Serv., Inc., 425 P.2d 790, 792 (1967) (Under California

law, “a suspended corporation not shown to have been reinstated lacks the right or

capacity to defend an action or to appeal from an adverse decision.”). We need not

address whether the BAP abused its discretion in denying Summitt’s motion for

reconsideration under Federal Rule of Civil Procedure 60(b); the ultimate result

would be the same because Summitt’s claims cannot be sustained.



                                         2
      We reject Summitt’s challenge to the bankruptcy court’s subject matter

jurisdiction. The bankruptcy court had jurisdiction over the estate of FRB, Inc.,

(“FRB”) because FRB filed a voluntary petition for bankruptcy. See 28 U.S.C.

§ 1334(e).

      The bankruptcy court did not abuse its discretion in finding that equitable

principles precluded Summitt, at this late stage and after active participation in the

bankruptcy proceedings, from contesting James F. Rigby’s authority to file the

petition on FRB’s behalf. See Rudebeck v. Sanderson (In re Nonpareil Consol.

Copper Co.), 227 F. 575, 578 (9th Cir. 1915) (“[T]hey could not stand idly by and

permit the administration of the estate to proceed in the bankruptcy court until

some step was taken that did not meet their approval. Whether the petition in

bankruptcy was filed by competent authority or not, it was the duty of the

petitioners to move against it promptly, if at all, and this they failed to do.”); see

also Beaty v. Selinger (In re Beaty), 306 F.3d 914, 921 (9th Cir. 2002) (reviewing

application of laches doctrine for an abuse of discretion).

      To the extent the issue is not moot, we also affirm the order authorizing the

sale of the California property.

      AFFIRMED.




                                            3